R E C E l V E D
APR - 9 2019 UNITED sTATEs DISTRICT ooURT

TONV B. HUCRE, CLERK

WESTERN DISTRICT OF LOUISIANA

WESLLE“¢“»<A°A%L'TL?I€&§KWE"`"A ALEXANDRIA DIVisioN
DALE STEWART, CASE NO. 1118'CV'1327~P
Petitioner
t VERSUS JUDGE DEE D. DRELL
WARDEN, MAGISTRATE JUDGE PEREZ'MONTES
Respondent

J U D G M E N T
For the reasons stated in the Report and Recommendation of the Magistrate
Judge previously filed herein (Doc. 13), and after a de novo review of the record
including the Objection filed by Petitioner (Doc. 18), and having determined that the
findings and recommendation are correct under the applicable laW;
lT IS ORDERED that Petitioner’s § 2241 petition DISMISSED for lack of
jurisdiction, With prejudice as to the jurisdictional issue, and Without prejudice as to

the merits of SteWart’s claim.

\;H,

g

THUS DONE AND SIGNED at Alexandria, Louisiana, this g day of
%7”£4@, ,2019.

DEE D. DRELL'
UNITED sTATEs DISTRICT JUDGE

